department of the treasury internal_revenue_service washington d c government entities bmmision number release date date date uniform issue list number contact person identification_number contact number employer_identification_number form required to be filed tax years dear you must file file the retums in accordance with their failure_to_file the returns timely may result in a this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_601 c recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identitying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final ‘etter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements f you agree with our deletions you do not need to take any further if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax exempt ang government entitier division date date uniform issue list number contact person identification_number contact number employer_identification_number form required to be filed ‘tax years o l o l wwow website com n w dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 c the basis for our conclusion is set forth below facts you taxpayer are a not-for-profit corporation organized under the laws of state you filed a form_1023 seeking exemption under sec_501 of the code you additionally requested public charity status under sec_509 of the code according to your bylaws you will provide spiritual counseling healing and deliverance services to individuals and groups your president founder has been engaged in identical activities for many years in the three months prior to your incorporation founder conducted hundreds of encounters described by you as healings and deliverances in addition to spiritual counseling you plan to provide prayer claths spiritual books and a spiritua cd to individuals and groups you will provide the prayer cloths without charge the spiritual books baok and book were written by founder while you have given away copies of the books for free on a few occasions usually you sell them the first book book cd for free but book book and cd are all sold for under dollar_figure was then made into cd like book and book you occasionally provide typically you sell cd you market and sell book book and cd through your website www website com and through founder's speaking engagements founder also submitted book book and cd to company a for-profit organization for their consideration to sell them on a fifty-fifty profit basis while you state that book book and cd are self-published by founder you plan to spend a significant amount of your overall budget purchasing inventories of book book and cd for re-sale to the public additionally you frequently confused your own identity with that of founder for example when asked in a development letter to clarify who owns the copyright to the book since you referred to the books as founder’s book you answered i own the copyright to both the books and the cd and signed the letter as founder even though the letter was addressed to taxpayer according to your statement of revenues and expenses approximately of your total income is derived fram gross_receipts from admissions merchandise sold or services performed in your attachment to the statement of revenue and expenses you itemized your sources of tevenue as being from the sale of book book cd and foundes’s speaking engagements approximately of your revenue is expected to come from gifts grants and contributions your largest sources of income as well as your largest expense are book book and cd ‘yet you do net possess any rights to the income from book book and cd in fact you are not even legally entitled to receive any revenue from their sale rather founder possesses the royalty rights and copyrights for book book and gd as well as the rights to the income from their sale you do not have a contract or any other agreement between you and founder that would legally provide for the transfer of profits from the sale of book book and cd when asked whether founder intended to formally transfer the rights for book book and cd to you you replied that founder does not plan to transfer the rights to you because there is no need for transfer and no contracts while you have requested status as a public charity you depend primarily upon founder's donation of these sums and state that they will provide for approximately fifty percent of your total revenue according to your financial statements your second largest source is revenue from founder's speaking appearances founder has been speaking at conferences and other events for a number of years founder does not charge a fee for the speaking engagements but many organizations have paid founder for these engagements like the sums from book book and co these sums are also donations from founder since they are voluntarily transferred to you the total sums donated to you by founder between the speaking engagements and the sale of merchandise account for approximately seventy percent of your total revenue at the time you filed for exemption founder was your sole director and member your bylaws list your initial number of directors as one eventually you added two more board members which brought the total number of directors to three one of the new directors is listed as your vice president while the other new director is listed as a trustee according to your response to our request for additional information both new directors are friends of founder since the addition of these two board members you have neither held a beard meeting nor updated your bylaws to reflect their addition founder is your president secretary and treasurer additionally you state that you will cease to exist when founder expires law sec_501 of the code provides that organizations may be exempted from tax if they are organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and ‘no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_509 of the code provides that an organization that normally receives not more than one-third of its financial support from gross_investment_income and receives more than ‘one-third of its financial support from contributions membership fees and gross_receipts from activities related to its exempt functions subject_to certain exceptions qualifies as treatment as a public charity rather than a private_foundation sec_1_501_c_3_-1 of the income_tax regulations ‘ragulations provides that in order to be exempt under sec_801 of the code an organization must be both organized and operated exclusively for one or more of the exempt purposes specified in that section sec_1 c -1 i of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest to meet the requirement of this subsection the burden_of_proof is on the organization to show that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides ‘ aln organization is not operated exclusively for one or more exempt purposes if its net earings inure in whole or in part to the benefit of private shareholders or individuals sec_1 a -1 c of the regulations defines a private shareholder or individuals as persons having a personal and private interest in the activities of the organization sec_1_509_a_-3 of the regulations provides that an organization will be excluded from private_foundation_status if the organization meets the cne-third support_test under sec_509 a and the not-more-than-cne-third support_test under section a b an organization will meet the one-third support_test if it normally receives more than one-third of its support in each taxable_year from any combination of i gifts grants contributions or membership fees and ii gross_receipts from admissions sales of merchandise performance of services or furnishing of facilities in an activity which is nat an unrelated_trade_or_business within the meaning of sec_513 subject_to certain limitations revrul_55_656 1955_1_cb_262 provides that operating under the control of one person or a ‘small related group suggests than an organization operates primarily for non-exempt private purposes rather than exclusively for public purposes ‘the presence of a single exemption regardless of the number or importance of truly business bureau of washington d c v united_states 326_us_279 non-exempt purpose if substantial in nature will destray the exempt purposes better an organization's net eamings may inure to the benefit of private individuals in ways other than by the actual distribution of dividends or payment of excessive_salaries founding church of cl ct_cl scientology v united_states ct in 71_tc_661 the court determined that a religious_organization that sold books written by its founder was not entitled to exemption in making this decision the caurt found that the sale of the books was the organization's primary activity that the sale was not in furtherance of a religious or educational benefit and that even if the publication and sale of the books was in furtherance of religious ar educational_purposes the organization would still fail to qualify for exemption under sec_501 because a substantial part of the activity it engaged in was in furtherance of a purpose to benefit its founder personally rather than to benefit the public at large and it was commercial in nature in 74_tc_531 affd 670_f2d_104 9th cir the court denied exemption to an organization controlied by a small number of individuals in part because those individuals were in a position to perpetuate control of taxpayer's operations and activities indefinitely in 92_tc_1053 the court stated that even though the prohibitions against private_inurement and private benefit have common elements each has separate requirements which must be independently evaluated see also goldsboro art league inc commissioner t c 82_tc_973 v commissioner 75_tc_337 church of ethereal joy rationale based on the information provided in your form_1023 and your supporting documentation we conclude that you are not operated exclusively for purposes described in sec_501 c of the code and in accordance with sec_1_501_c_3_-1 a of the regulations if the earnings_of an organization inure in whole or in part to the benefit of private shareholders or individuals then that organization is not operated exclusively for exempt purposes and cannot be granted exemption under sec_501 of the code lr c sec_501 treas reg sec_1 -1 inurement of net eamings may occur through a wide range of means and is not limited to the actual distribution of dividends or payment of excessive_salaries founding cl the burden is on the organization to demonstrate that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family the shareholders of the organizations or persons controlled directly or indirectly by such private interests treas reg sec_1_501_c_3_-1 the internal_revenue_service has previously determined that control of an organization by a single_person or by even a small related group of individuals suggests that an organization is operated primarily for non-exempt private purposes revrul_55_656 c b see v united_states ct_cl ct church of scientology also 74_tc_531 affd 670_f2d_104 9th cir like the organization described in revrul_55_656 you are under the control of a small_group of individuals you were originally operated only by founder ‘and while you have now added two directors to the organization these directors are friends of founder have not participated in a board meeting have not reviewed the materials approved by founder white he was the sole director and appear to exercise no control_over your direction of funds as your president founder has control_over ail of your business affairs as your secretary founder controis your corporate minutes and records as your treasurer founder is responsible for all of your funds and securities because founder continues to exercise near total control aver your operation you have not met your burden of demonstrating that you are not operated primarily for the benefit of private interests see treas reg big_number c - anii the many financial and non-financial benefits that you provide to founder also demonstrate that you operate for founder's founder's services founder certainly derives benefits through other means founder retains the royaity rights and copyrights to book book and cd these items are your largest expenses are marketed on your website and are promoted by you but you do not actually receive the revenue from these items rather founder donates the sums he receives from these items to you this benefits founder since you are doing all of the work to sell these items and promote these items but the revenues belong to founder addifionally you do not have a tight to any of the funds from founder's speaking engagements there are no contracts ensuring that you have the right to receive any funds from the activities conducted by founder like the books these sums are donated to you by founder finally founder receives a non- financial personal benefit because the sale of his materials and the promotion of his speaking engagements may enhance founder's recognition and reputation see founding church of scientology v united_states ct_cl ct private benefit while founder daes not receive a salary for cl na similar case a religious_organization that sold books written by its founder was not entitled v commissioner 71_tc_661 to exemption christian manner international inc there the court found while the sale of the books could have been in furtherance of religious or aducational purposes that the organization would not qualify for exemption under sec_501 c because a substantial part of the activity it engaged in was in furtherance of a purpose to benefit the organization's founder personally rather than to benefit the public at large similarly a substantial part of your activities benefits founder rather than the public at large the sale and distribution of these books and cd are listed as your primary source_of_income founder's books and cd are the only items sold by you and founder is legally entitled to receive all monies derived from the sale of book book and cd because founder voluntarily transfers the sums to you they are merely donations therefore founder is receiving all of the benefit of your work while you have no rights this indicates that you are operated for the benefit of founder you requested public charity status under sec_509 of the code however it shauld be noted that even if you otherwise met the requirements for exemption your documented source of funding i donations from founder totaling approximately of your revenue would not allow you to qualify for public charity status under a see ilr c sec_509 sec_509 a -3 while your activities in and of themselves may qualify you as exempt under sec_601 of the code the presence of these substantial non-exempt purposes preclude you fram being recognized as exempt see better business bureau of washington d c v united_states 326_us_278 ‘the presence of a single non-exemp purpose if substantial in exempt nature will destroy the exemption regardless of the number or importance of truly purposes therefore you do not qualify for tax exempt status under sec_504 c of the code conclusion based on the information provided in your form_1023 and supporting documentation we conclude that you are not operated exclusively for purposes described in sec_501 of the internal_revenue_code additionally even if we were to conclude that you qualify for exemption under sec_501 of the code you would not qualify for public charity status and instead would be classified as a private_foundation accordingly you do not quality for exemption as an organization described in sec_501 of the intemal revenue code and you must fle federal_income_tax returns contributions to you are not deductible under sec_170 of the internal_revenue_code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penaities of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power of atiomey and declaration of representative if you have not already done and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you do net file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter wil provide information about filing tax retums and other matters please send your protest statement form_2848 and any supporting documents to this address intemal revenue service tenge constitution ave n w washington dc ‘you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax you have any questions please contact the person whose nam and telephone number are shown in the heading of this letter sincerely director exernpt organizations rulings agreements
